FOR IMMEDIATE RELEASE Contact: Thomas R. Butkus, Chairman of the Board, President, and Chief Executive Officer Jerry A. Weberling Executive Vice President and Chief Financial Officer (708) 687-7400 AJS Bancorp, Inc. Announces Increase in Second Quarter 2016 Net Income MIDLOTHIAN, IL – August 9, 2016 – AJS Bancorp, Inc. (the “Company”) (OTC Pink: AJSB), the holding company for A.J. Smith Federal Savings Bank (the “Bank”), announced second quarter 2016 net income of $150,000, or $0.07 per share, compared to a net loss of $108,000, or $ (0.05) per share, for the second quarter of 2015. Net income for the six months ended June 30, 2016 was $322,000, or $0.15 per share, compared to a net loss of $33,000, or $ (0.02) per share for the six months ended June 30, 2015. Comparison of Operating Results for the Three Months Ended June 30, 2016 and 2015 Net income for the three months ended June 30, 2016 was $150,000, an increase of $258,000 compared to the net loss of $108,000 for the three months ended June 30, 2015. The increase was mainly attributable to a $37,000 increase in securities gains, a $165,000 decrease in the provision for loan losses, and a $243,000 decrease in non-interest expenses, partially offset by a $169,000 increase in income tax expense. Net interest income was flat at $1.1 million for the three months ended June 30, 2016, as compared to the same period in 2015. The net interest margin increased by three basis points to 2.36% for the three months ended June 30, 2016 compared to 2.33% for the same period in 2015 as the decline in the cost of interest-bearing liabilities driven by the repayment of higher cost FHLB advances outpaced the decline in yield on interest-earning assets. The Company recorded a $50,000 credit to the provision for loan losses for the three months ended June 30, 2016 and a $115,000 provision for loan losses for the three months ended June 30, 2015. The credit provision was due to a decline in historical loss factors, reduction in the level of substandard assets and having net recoveries for the current quarter of $13,000 compared to net charge-offs of $105,000 for the three months ended June 30, 2015. The allowance for loan losses was $864,000, or 0.78% of total loans, at June 30, 2016 compared to $988,000, or 0.86% of total loans, at December 31, 2015. The decrease in the allowance for loan losses as a percentage of total loans was due to a decline in the historical loss factors on one- to-four family, multifamily and commercial real estate loans collectively evaluated for impairment, a $3.3 million decrease in loans classified as substandard which have higher loss factors assigned, the continued reduced risk profile of the loan portfolio, and improvements in economic conditions in the Bank’s local market area. Non-interest income increased $27,000 to $201,000 for the three months ended June 30, 2016, from $174,000 for the same period in 2015. The increase was primarily due to a $37,000 increase in gain on securities sales. Non-interest expense decreased $243,000, or 17.5%, to $1.1 million for the three months ended June 30, 2016, as compared to $1.4 million for the same period in 2015.The decrease was primarily due to a $222,000 decrease in other real estate owned (income) expense/impairment. Other real estate owned (income) expense/impairment decreased $222,000 to ($14,000) for the three months ended June 30, 2016, from $208,000 for the three months ended June 30, 2015. The decrease was primarily due to the prior year period which included write-downs of $205,000 on two commercial properties, and the current year period which included $17,551 of operating income received from the commercial property that was sold during the current quarter. We recorded an income tax expense of $75,000 for the three months ended June 30, 2016 as compared to an income tax benefit of $94,000 for the three months ended June 30, 2015. The increase in the income tax expense was primarily due to the $427,000 increase in income (loss) before income taxes for the second quarter of 2016 compared to the same period in 2015. Comparison of Operating Results for the Six Months Ended June 30, 2016 and 2015 Net income for the six months ended June 30, 2016 was $322,000, an increase of $355,000 from the net loss of $33,000 for the six months ended June 30, 2015. The increase was mainly attributable to a $240,000 decrease in the provision for loan losses, and a $329,000 decrease in non-interest expense, partially offset by a $209,000 increase in income tax expense. Net interest income was flat at $1.1 million for the three months ended June 30, 2016 and 2015. The net interest margin increased by three basis points to 2.36% for the three months ended June 30, 2016 compared to 2.33% for the three months ended June 30, 2015 as the decline in the cost of interest-bearing liabilities driven by the repayment of higher cost FHLB advances outpaced the decline in yield on interest-earning assets. The net interest rate spread increased four basis points to 2.27% for the three months ended June 30, 2016 compared to 2.23% for the three months ended June 30, 2015. We recorded a credit to the provision for loan losses of $110,000 for the six months ended June 30, 2016 and a provision for loan losses of $130,000 for the six months ended June 30, 2015. The allowance for loan losses was $864,000, or 0.78% of total loans, at June 30, 2016 compared to $988,000, or 0.96% of total loans, at December 31, 2015. The decrease in the allowance for loan losses as a percent of total loans was due to a decline in the historical loss factors on one-to four-family, multifamily and commercial real estate loans collectively evaluated for impairment, the continued reduced risk profile of the loan portfolio, and improvements in economic conditions in the Bank’s market area. Non-interest income decreased $16,000 to $377,000 for the six months ended June 30, 2016, from $393,000 for the six months ended June 30, 2015. The decrease was primarily due to small decreases in other non-interest income due to less broker fees on correspondent loans. Non-interest expense decreased $329,000, or 12.6%, to $2.3 million for the six months ended June 30, 2016, from $2.6 million for the six months ended June 30, 2015.The decrease was primarily due to $246,000 of lower other real estate owned (income) expense/impairment for the reasons noted above, a $52,000 decrease in compensation and employee benefits expense due to lower compensation expense related to reduced headcount, and a $29,000 decrease in federal deposit insurance expense due to the Bank’simproved regulatory condition and smaller asset size. We recorded an income tax expense of $137,000 for the six months ended June 30, 2016 as compared to an income tax benefit of $72,000 for the six months ended June 30, 2015. The increase in income tax expense was primarily due to $564,000 increase in income (loss) before income taxes for the six months ended June 30, 2016 compared to the same period in 2015. Comparison of Financial Condition at June 30, 2016 and December 31, 2015: Total consolidated assets as of June 30, 2016 were $202.6 million, a decrease of $6.3million, or 3.0%, from $208.9 million at December 31, 2015.The decrease was due to declines in securities available-for-sale, net loans, FHLB stock and other real estate owned, partially offset by increases in cash and cash equivalents and receivable due from broker. Cash and cash equivalents increased $1.6 million, or 5.2%, to $31.5 million at June 30, 2016 from $29.9 million at December 31, 2015. The primary reason for the increase in cash and cash equivalents was due to the excess liquidity created by declines in securities available-for-sale and net loans of $4.1 million and $4.5 million, respectively, offset by the $5.0 million repayment of maturing FHLB advances and $2.1 million increase in receivable due from broker. Securities available-for-sale decreased $4.1 million, or 8.2%, to $45.8 million at June 30, 2016 from $49.9 million at December 31, 2015.The decrease was primarily due to securities available-for-sale principal repayments, calls and sales of $13.8 million exceeding new securities purchases of $9.0 million and an increase in the unrealized gain on available-for-sale securities of $673,000 as a result of the decrease in interest rates during the six months ended June 30, 2016. Net loans decreased $4.5 million, or 3.9%, to $110.0 million at June 30, 2016 from $114.4 million at December 31, 2015.The decrease was primarily attributable to decreases in our one-to four-family residential, multifamily and commercial real estate and home equity loan portfolios during the six months ended June 30, 2016. One-to four-family residential loans decreased $2.6 million, or 3.6%, to $97.5 million at June 30, 2016 from $100.1 million at December 31, 2015. The decrease was primarily due to rate competition and increased refinance activity in the current low interest rate environment. Multifamily and commercial real estate loans declined $774,000, or 8.9%, to $7.9 million at June 30, 2016 from $8.7 million at December 31, 2015. Home equity loans decreased $1.2 million, or 18.8%, to $5.2 million at June 30, 2016 from $6.4 million at December 31, 2015. The decrease in the multifamily and commercial real estate loan portfolio was due to higher repayments and the lack of new loan opportunities with the aggressive price competition for these loans in the Bank’s marketplace. Home equity loans continue to decline in the current rate environment as borrowers refinance into fixed rate loan products. Federal Home Loan Bank stock decreased $693,000, or 53.7%, to $598,000 at June 30, 2016 from $1.3 million at December 31, 2015 as we sold shares of FHLB stock back to the FHLB.The decrease was primarily due to the decrease in outstanding FHLB advances and changes in the membership stock requirement as specified in the FHLB of Chicago’s capital plan. Other real estate owned decreased $267,000, or 87.0%, to $40,000 at June 30, 2016 from $307,000 at December 31, 2015. The decrease was primarily due to the sales of one one-to four- family residential property and one commercial property which resulted in a loss of $4,000 during the six months ended June 30, 2016. Total deposits decreased $1.2 million, or 0.7%, to $164.4 million at June 30, 2016 from $165.6 million at December 31, 2015. Higher cost certificates of deposit decreased $1.5 million, or 2.6%, to $55.2 million at June 30, 2016 from $56.7 million at December 31, 2015. The decline in the balance of certificates of deposit was attributable to legacy certificates of deposit customers seeking higher yields as accounts re-priced to current lower market interest rates upon maturity and/or moving maturing certificates into more liquid core deposit accounts in anticipation of higher interest rates. NOW and checking account balances decreased $914,000, or 2.7%, to $33.5 million at June 30, 2016 from $34.5 million at December 31, 2015. Money market accounts decreased $209,000, or 4.2%, to $4.8 million at June 30, 2016 from $5.0 million at December 31, 2015. Passbook account balances grew $1.4 million, or 2.0%, to $70.9 million at June 30, 2016 from $69.5 million at December 31, 2015. The increase in our lower cost core deposits, which we consider being our passbook, checking and NOW accounts were partially offset by decreases in our money market and certificate of deposit accounts FHLB of Chicago advances decreased $5.0million to zero at June 30, 2016 from $5.0 million at December 31, 2015.Due to our excess liquidity, we repaid our maturing FHLB advances of $5.0 million with a weighted average interest rate of 2.55% during the six months ended June 30, 2016. Total stockholders’ equity decreased $55,000, or 0.2%, to $32.4 million at June 30, 2016 from $32.5 million at December 31, 2015. The Company repurchased 41,722 shares at an average price of $14.56 per share for the third stock repurchase program for a total cost of $607,000 and paid dividends on common stock of $202,000, which were partially offset by net income of $322,000 and an increase in the unrealized gain on securities classified as available-for-sale of $410,000 for the six months ended June 30, 2016. At June 30, 2016, there are 65,604 shares remaining to be purchased under the third stock repurchase program of 110,000 shares. Book value per share was $15.06 at June 30, 2016 as compared to $14.82 at December 31, 2015. Cash Dividend Payment to Occur in August The Company announced on July 20, 2016 the declaration of a quarterly cash dividend on the Company’s outstanding common stock of $0.05 per share.The dividend will be payable to stockholders of record as of August 9, 2016 and is expected to be paid on August 23, 2016. About AJS Bancorp, Inc. AJS Bancorp, Inc. is the holding company for A.J. Smith Federal Savings Bank which was founded in 1892. A.J. Smith Federal Savings Bank is headquartered in Midlothian, Illinois and has two branches in Orland Park, Illinois. The Company had total consolidated assets of $202.6 million and total deposits of $164.4 million as of June 30, 2016. Additional information about the Company is available at www.ajsmithbank.com. Safe-Harbor This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, indentified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. AJS Bancorp, Inc. undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. ***** AJS BANCORP, INC. Consolidated Statements of Financial Condition (Unaudited) June 30, 2016 and December 31, 2015 (Dollars in thousands, except per share data) June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Securities available-for-sale Securities held-to-maturity (fair value:2016 -$276; 2015 - $332) Loans, net (allowance: 2016 – $864; 2015 - $988) Federal Home Loan Bank stock Premises and equipment Bank-owned life insurance Other real estate owned 40 Accrued interest receivable Receivable due from broker — Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Federal Home Loan Bank advances — Advance payments by borrowers for taxes and insurance Other liabilities and accrued interest payable Total liabilities Employee Stock Ownership Plan (ESOP) repurchase obligation Stockholders’ equity Preferred stock, $.01 par value, 50,000,000 shares authorized; none issued — — Common stock, $.01 par value, 100,000,000 shares authorized; 2,154,718 shares outstanding at June 30, 2016 and 2,193,440 sharesoutstanding at December 31, 2015 22 22 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Unearned stock awards ) ) Unearned ESOP shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ AJS BANCORP, INC. Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Interest and dividend income: Loans $ Securities Interest-earning deposits 42 16 81 35 Total interest income Interest expense: Deposits Federal Home Loan Bank advances 5 32 26 81 Total interest expense Net interest income Provision (credit) for loan losses ) ) Net interest income after provision (credit) for loan losses Non-interest income: Service fees 70 74 Rental income 17 19 35 38 Earnings on bank-owned life insurance 47 48 93 96 Security gains 37 — 72 74 Other real estate owned gains (losses) (4
